                   Case 19-11563-KBO       Doc 461      Filed 10/10/19      Page 1 of 5



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                Chapter 11

EMERGE ENERGY SERVICES, LP, et al.1                   Case No. 19-11563 (KBO)

                    Debtor.                           Jointly Administered


POWNALL SERVICES, LLC,

                         Plaintiff,
                                                      Adversary Proceeding No. 19-50295 (KBO)
                   v.

SUPERIOR SILICA SANDS LLC, and
HPS INVESTMENT PARTNERS, LLC,

                          Defendant.

                    NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                     HEARING ON OCTOBER 15, 2019 AT 10:00 A.M. (ET)2

I.       RESOLVED/ADJOURNED MATTERS:

         1.        Application of Debtors for Authority to Retain and Employ BDO USA, LLP as
                   Accountant and Auditor for Debtors Nunc Pro Tunc to Petition Date [Docket No.
                   278; filed August 30, 2019]

                   Response/Objection Deadline:         September 13, 2019 at 4:00 p.m. (ET)



1
        The debtors in these Chapter 11 cases (the “Debtors”), along with the last four digits of each of
the Debtors’ federal tax identification number, are: Emerge Energy Services LP (2937), Emerge Energy
Services GP LLC (4683), Emerge Energy Services Operating LLC (2511), Superior Silica Sands LLC
(9889), and Emerge Energy Services Finance Corporation (9875). The Debtors’ address is 5600 Clearfork
Main Street, Suite 400, Fort Worth, Texas 76109.
2
         The hearing will be before The Honorable Karen B. Owens at the United States Bankruptcy Court
for the District of Delaware, 824 North Market Street, 6th Floor, Courtroom 1, Wilmington, Delaware
19801. Any party who wishes to appear telephonically at such hearing must contact COURTCALL, LLC
at 866-582-6878 prior to 12:00 p.m. (noon) (Eastern Time) on Monday, October 14, 2019, to register
his/her telephonic appearance in accordance with the Instructions for Telephonic Appearances Effective
January 5, 2005, Revised May 11, 2018.


RLF1 22160036v.1
                   Case 19-11563-KBO      Doc 461       Filed 10/10/19   Page 2 of 5



                   Responses/Objections Received:

                   A.     Informal comments from the Office of the United States Trustee for the
                          District of Delaware (the “U.S. Trustee”)

                   Related Documents:

                   i.     Supplemental Declaration of James Wasinger in Support of Application of
                          Debtors for Authority to Retain and Employ BDO USA, LLP as
                          Accountant and Auditor for Debtors Nunc Pro Tunc to Petition Date
                          [Docket No. 427; filed October 4, 2019]

                   ii.    Certification of Counsel Regarding Order Authorizing Employment and
                          Retention of BDO USA, LLP as Accountant and Auditor for Debtors Nunc
                          Pro Tunc to Petition Date [Docket No. 428; filed October 4, 2019]

                   iii.   Order Authorizing Employment and Retention of BDO USA, LLP as
                          Accountant and Auditor for Debtors Nunc Pro Tunc to Petition Date
                          [Docket No. 439; entered October 7, 2019]

                   Status: On October 7, 2019, the Court entered an order regarding this matter.
                           Accordingly, a hearing on this matter is no longer necessary.

         2.        Motion of Iron Mountain Trap Rock Company to Confirm Automatic Stay Does
                   Not Apply to Nondebtor Property, or, in the Alternative, for Relief from, or
                   Annulment of, the Automatic Stay [Docket No. 349; filed September 10, 2019]

                   Response/Objection Deadline:         September 17, 2019 at 4:00 p.m. (ET);
                                                        extended to October 8, 2019 at 4:00 p.m.
                                                        (ET) for the Debtors

                   Responses/Objections Received:

                   A.     Debtors’ Objection to Motion of Iron Mountain Trap Rock Company to
                          Confirm Automatic Stay Does Not Apply to Nondebtor Property, or, in
                          the Alternative, for Relief from, or Annulment of, the Automatic Stay
                          [Docket No. 443; filed October 8, 2019]

                   Related Documents:

                   i.     Declaration of Bryan M. Gaston in Support of Debtors’ Objection to
                          Motion of Iron Mountain Trap Rock Company to Confirm Automatic Stay
                          Does Not Apply to Nondebtor Property, or, in the Alternative, for Relief
                          from, or Annulment of, the Automatic Stay [Docket No. 444; filed
                          October 2, 2019]



                                                    2
RLF1 22160036v.1
                   Case 19-11563-KBO        Doc 461     Filed 10/10/19       Page 3 of 5



                   Status: The hearing on this matter has been adjourned to a date to be determined.
                           The parties intend to agree on a form of scheduling order that will be
                           submitted under certification of counsel.

II.      MATTER FILED UNDER CERTIFICATION:

         3.        Debtors’ Motion for an Order (A) Modifying the Scope of Retention of Ankura
                   Consulting Group, LLC Nunc Pro Tunc to August 19, 2019 and (B) Granting
                   Related Relief [Docket No. 391; filed September 20, 2019]

                   Response/Objection Deadline:         October 4, 2019 at 4:00 p.m. (ET)

                   Responses/Objections Received:

                   A.     Informal comments from the U.S. Trustee

                   Related Documents:

                   i.     Certification of Counsel Regarding Debtors’ Motion for an Order (A)
                          Modifying the Scope of Retention of Ankura Consulting Group, LLC
                          Nunc Pro Tunc to August 19, 2019 and (B) Granting Related Relief
                          [Docket No. 460; filed October 10, 2019]

                   Status: On October 10, 2019, the Debtors filed a revised form of final order under
                           certification of counsel in connection with this matter. Accordingly a
                           hearing with respect to this matter is only required to the extent that the
                           Court has any questions or concerns.

III.     MATTER GOING FORWARD:

         4.        Debtors’ Motion for Entry of an Order (I) Approving the Settlement Agreement
                   Among the Debtors and Di-Corp Sand Transloading LP, (II) Authorizing
                   Rejection of the Sand Transload and Storage Agreement, and (III) Granting
                   Related Relief [Docket No. 422; filed October 2, 2019]

                   Response/Objection Deadline:         October 10, 2019 at 10:00 a.m. (ET)

                   Responses/Objections Received:       None at this time.

                   Related Documents:

                   i.     Motion to Shorten Notice and Objection Periods for Debtors’ Motion for
                          Entry of an Order (I) Approving the Settlement Agreement Among the
                          Debtors and Di-Corp Sand Transloading LP, (II) Authorizing Rejection of
                          the Sand Transload and Storage Agreement, and (III) Granting Related
                          Relief [Docket No. 423; filed October 2, 2019]


                                                    3
RLF1 22160036v.1
                   Case 19-11563-KBO        Doc 461     Filed 10/10/19       Page 4 of 5



                   ii.    Order Shortening Notice and Objection Periods for Debtors’ Motion for
                          Entry of an Order (I) Approving the Settlement Agreement Among the
                          Debtors and Di-Corp Sand Transloading LP, (II) Authorizing Rejection of
                          the Sand Transload and Storage Agreement, and (III) Granting Related
                          Relief [Docket No. 426; entered October 3, 2019]

                   iii.   Notice of Filing of Executed Settlement Agreement Regarding the
                          Debtors’ Motion for Entry of an Order (I) Approving the Settlement
                          Agreement Among the Debtors and Di-Corp Sand Transloading LP, (II)
                          Authorizing Rejection of the Sand Transload and Storage Agreement, and
                          (III) Granting Related Relief [Docket No. 452; filed October 9, 2019]

                   Status: The Debtors have not received any objections, either formal or informal,
                           with respect to this motion and intend to submit an order under
                           certification prior to the hearing.

IV.      PRETRIAL CONFERENCE IN ADV. 19-50295:

         5.        Complaint [Docket No. 225/Adv. Docket No. 1; filed August 16, 2019]

                   Response/Objection Deadline:         September 16, 2019 at 4:00 p.m. (ET)

                   Responses/Objections Received:       None at this time.

                   Related Documents:

                   i.     Summons and Notice of Pretrial Conference in an Adversary Proceeding
                          [Adv. Docket No. 3; filed August 16, 2019]

                   ii.    Superior Silica Sands LLC’s Answer and Affirmative Defenses to
                          Plaintiff’s Complaint [Adv. Docket No. 10; filed September 16, 2019]

                   iii.   HPS Investment Partners, LLC’s Answer and Affirmative Defenses [Adv.
                          Docket No. 11; filed September 16, 2019]

                   Status: The pretrial conference in this adversary proceeding will go forward.




                                                    4
RLF1 22160036v.1
                   Case 19-11563-KBO   Doc 461       Filed 10/10/19    Page 5 of 5



Dated: October 10, 2019                /s/ Brett M. Haywood
       Wilmington, Delaware

                                       RICHARDS, LAYTON & FINGER, P.A.

                                       John H. Knight (No. 3848)
                                       Paul N. Heath (No. 3704)
                                       Zachary I. Shapiro (No. 5103)
                                       Brett M. Haywood (No. 6166)
                                       Travis J. Cuomo (No. 6501)
                                       One Rodney Square
                                       920 North King Street
                                       Wilmington, DE 19801
                                       Telephone: (302) 651-7700
                                       Facsimile: (302) 651-7701
                                       E-mail: knight@rlf.com
                                                heath@rlf.com
                                                shapiro@rlf.com
                                                haywood@rlf.com
                                                cuomo@rlf.com

                                       - and -

                                       LATHAM & WATKINS LLP

                                       George A. Davis (admitted pro hac vice)
                                       Keith A. Simon (admitted pro hac vice)
                                       Hugh K. Murtagh (admitted pro hac vice)
                                       Liza L. Burton (admitted pro hac vice)
                                       885 Third Avenue
                                       New York, New York 10022
                                       Telephone: (212) 906-1200
                                       Facsimile: (212) 751-4864
                                       E-mail: george.davis@lw.com
                                               keith.simon@lw.com
                                               hugh.murtagh@lw.com
                                               liza.burton@lw.com

                                       Counsel for Debtors and Debtors-in-Possession




                                                 5
RLF1 22160036v.1
